,-




     OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                          AUSTIN




Honorable Corlos Ashley
District Attorney
Lilano,‘I’exas

Desr Sir:
Honorable Carlos Ashley, page #2




     groveled or paved roads and turnpikea, or in aid
     thereof, within said oounty, and speoiflcally for
     the purpose of aoquirlng right of way incident to
     the construction of the following highways:
        “(a) Brady to Llano to Round Mountain Highway,
     in tlano County;
        “(b) Highway No. 29, through Llano County, and to
     levy an ad valorem tax on all taxable property with-
     in said county sufficient to pay the interest on said
     bonds and the prinolpal thereof at maturity; said
     bonds to be issued in the manner provided by the laws
     of the state of Texas, and as authorized by-Section
     62 of Article 3 of the Constitution of the State .v

        We find that prior to the eleotion the Commissioners*
Court passed another order on Deoember 12, 1938, providing,
in part, as follows:
        ” * * * No?,-Therefore, be it resolved by ths
     Commlaslonersr Court of LLano County, Texas, and
     it is hereby adopted as the polioy and pledge of
     this Court to use the proceeds of the above men-
     tioned bond issue exolusively --
                                   for the following
     purposes, to-wltr
        * (a) The ao;uisltFn of rig~t+~?+.sII~I;fl;l
     tially along t e rou e surveye
     and approved by the State Highway Department.
        VI(~)The aoquisitlon of       of-ws incident
     to the straightening out        eiihg of Highway
     No, 29 from Llano to the Mason County line, south
     of Llano River.
        n (0) The acquisition or right-of-wax rrom Llano
     to RuohaG    Dam.
Honorable Carlo8 Ashley, page #3




             "(al The a;y;tzt;ion of rigl$+~~+~    from
          Llad-inXic&         on of Roun Loun a n inoi-
          dent to the completion .of the Br'ady-Llano-Austin
          propooed highway.
              "Adopted in open Court on this the 12th day of
           Deoember, 1938." (Underscoring ours)

        Where the order of the Commissioners' Court for an
election upon a bond Issue epeoifies the particular,purpose
to which the prooeeds she,11be applied, the order i:g,in
effeot, a contraot with the voters; findthe funda mcy not
be applied to another and different purpose, even though the
order was made subsequent to, and not published as a part of,
the election notice. Black Y. Strength, 246 S.W. 75 1 Aran-
888 County v. Coleman-Fulton Pasture Co., 191 8. W, 560:
Fletcher Y, Ely, 63 S. W. (2d) 817.
        Therefore, it is our opinion that the Commissioners~
Oourt, by their order of Deoember 12, 1938, pledged the bond
proceeds for the aoqulsltion of rights-of-wa for roads speoi-
fioallg naned in said order, ;iiTa
                                 we belzve-+ hat when this
issue of bonds was approved by the voters the prooeeds were
"earmarked" with the character of a trust fund which oould
not be diverted to another purpose or project, but must be
used for the aoq,uisitionof rights-of-way set out in said
order. Fletcher  Y. Ely, eupra.
        Therefore, the prooeede from the sale of the.bonds
voted Deoember 22, 1938, oannot be used legally for the pur-
pose of oonstruotlng roads in Llano County.


                                           Very truly yours
      APPROVEDFEB 18, 1941
                                      ATTOJ@JEylXW.ERALOF TEXAS
 g iT4 .& & g         l   7 %d& Q



     A!Pl?ORNEY
              GENERAL GB T~:XAS       BY
COB-8